NO. 07-05-0208-CR

                            IN THE COURT OF APPEALS

                     FOR THE SEVENTH DISTRICT OF TEXAS

                                    AT AMARILLO

                                       PANEL A

                                    JULY 22, 2005

                         ______________________________


                     CURTIS BERNARD ROBBINS, APPELLANT

                                           V.

                         THE STATE OF TEXAS, APPELLEE


                       _________________________________

            FROM THE 320TH DISTRICT COURT OF POTTER COUNTY;

                NO. 49,315-D; HONORABLE DON EMERSON, JUDGE

                        _______________________________

Before REAVIS and CAMPBELL and HANCOCK, JJ.


                              MEMORANDUM OPINION


      Following a plea of not guilty, a jury convicted appellant Curtis Bernard Robbins of

improper photography or visual recording and assessed punishment at two years in a state

jail facility. Tex. Pen. Code Ann. § 21.15(b) (Vernon 2003). Sentence was imposed on
March 9, 2005, and no motion for new trial was filed. On June 7, 2005, appellant filed a

notice of appeal challenging his conviction. We dismiss for want of jurisdiction.


       A defendant must file a written notice of appeal with the trial court clerk within 30

days after the date sentence is imposed. Tex. R. App. P. 25.2(c) & 26.2(a)(1). The Rules

of Appellate Procedure provide for a 15-day extension in which to file the notice of appeal

if it is accompanied by a motion for extension of time. Tex. R. App. P. 26.3 & 10.5(b)(2).

This Court is without jurisdiction to address the merits of an appeal and can take no action

other than to dismiss if an appeal is not timely perfected. See Slaton v. State, 981 S.W.2d
208, 210 (Tex.Cr.App. 1998).


       Appellant’s sentence was imposed on March 9, 2005; thus, the deadline for filing the

notice of appeal was April 8, 2005, or 15 days thereafter if accompanied by a compliant

motion for extension of time. The notice of appeal filed on June 7, 2005, is untimely and

does not invoke our jurisdiction.


       Accordingly, the purported appeal is dismissed for want of jurisdiction.1


                                          Don H. Reavis
                                            Justice

Do not publish.




       1
       Appellant may have recourse by filing a post-conviction writ of habeas corpus
returnable to the Court of Criminal Appeals for consideration of an out-of-time appeal. Tex.
Code Crim. Proc. Ann. art. 11.07 (Vernon Supp. 2004-05).

                                             2